Citation Nr: 1758225	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-33 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the VA Regional Office (RO) in Detroit, Michigan.

This matter was previously remanded by the Board in August 2014 for additional evidentiary development.  In addition, the Board remanded the issues of entitlement to service connection for a right leg disorder, back disorder, and left shoulder disorder.  Service connection for these issues was granted in a subsequent rating decision, and as a result, they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's October 2009 compensation claim for a right shoulder disorder was denied in the April 2010 rating decision on appeal because there was no evidence of a current right shoulder disability.  Notably, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As noted in the Board's February 2014 Remand, post-service treatment records indicated arthritis and degenerative changes in the shoulders.  As a result, a VA examination was ordered to determine the etiology of any currently diagnosed right shoulder disability.

At the subsequent September 2014 VA examination, the examiner noted under diagnosis that the Veteran had a "normal right shoulder for age."  Diagnostic testing was performed, specifically an x-ray of the shoulder.  The examination report indicates that three views of the right shoulder were obtained.  When seemingly referring to the right shoulder, the examiner reported that there was "no evidence of fracture or dislocation.  Glenohumeral relationship and subacromial space is within normal limits.  Not lytic blastic process is appreciated."  In another paragraph, the examiner notes that "mild degenerative disease is seen at the acromioclavicular joint."  It is unclear to which shoulder the examiner is referring.  

In the accompanying medical opinion, the examiner concludes that the Veteran's right shoulder is "likely not caused by nor aggravated by the above conditions or military service as the right shoulder is normal for age as per this exam."

Having reviewed the record, the Board finds that remand for an addendum medical opinion is necessary.  It is unclear to the Board whether the Veteran has a current right shoulder disability.  The examination report is unclear as to whether a "normal" right shoulder for the Veteran's age refers to a right shoulder free of disability.  If the Veteran does have a right shoulder disorder that is the result of the natural process of aging, rather than military service, the examiner should adequately explain this.

Upon remand, the Board again notes that the Veteran is a combat Veteran.  As a result, the provisions of  38 U.S.C. § 1154 (b) are applicable.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed right shoulder disorder.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on the necessary file review and/or examination, the examiner should:

(a) Clearly explain whether the Veteran has a current right shoulder disability.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right shoulder disability is causally or etiologically related to the Veteran's period of active service.

Note that the Veteran is in receipt of the Combat Action Ribbon for his service in Vietnam; as such, the law allows for his lay testimony of injuries sustained in service to be sufficient evidence to establish the events in-service, despite a lack of documented medical treatment for the same in the service treatment records.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

2. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




